Order unanimously reversed on the law without costs and matter remitted to Niagara County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in denying petitioner’s objections to the Hearing Examiner’s decision, which applied the Child Support Standards Act on a per-child rather than a per-household basis (see, Matter of Griffin v Janik, 185 AD2d 635; Matter of Cox v Cox, 181 AD2d 201, 205-206; Matter of Commissioner of Social Servs. of City of N. Y. v Raymond S., 180 AD2d 510). Upon remittal for a redetermination of respondent’s child support obligation, respondent’s court-ordered support obligation with respect to two children not subject to this proceeding must be deducted from respondent’s income in determining the amount of child support with respect to this child (Family Ct Act § 413 [1] [b] [5] [vii] [D]). (Appeal from Order of Niagara County Family Court, Kellick, Jr., J. — Child Support.) Present — Callahan, J. P., Pine, Lawton, Boehm and Davis, JJ.